EXHIBIT31.4 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Frank De Costanzo, certify that: 1. I have reviewed this Amendment No.1 to the Annual Report on Form10-K for the year ended December31, 2016 of Eagle Bulk Shipping Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: April21, 2017 By /s/ Frank De Costanzo Frank De Costanzo Chief Financial Officer
